IN THE SUPREME COURT, STATE OF WYOMING

                                      2022 WY 125

                                                                October Term, A.D. 2022

                                                                      October 5, 2022

 JAMES BRIAN WALLACE,

 Appellant
 (Defendant),

 v.                                                 S-22-0157

 THE STATE OF WYOMING,

 Appellee
 (Plaintiff).


  ORDER AFFIRMING THE DISTRICT COURT’S JUDGMENT AND SENTENCE
[¶1] This matter came before the Court upon its own motion following notification
Appellant has not filed a pro se brief within the time allotted by this Court. Pursuant to a
plea agreement, Appellant entered an unconditional no contest plea to one count of second-
degree murder. Wyo. Stat. Ann. § 6-2-104. The district court imposed a sentence of thirty-
five to forty years. Appellant filed this appeal to challenge the district court’s October 19,
2021, Judgment and Sentence.

[¶2] On August 11, 2022, Appellant’s court-appointed appellate counsel e-filed a Motion
to Withdraw as Counsel, pursuant to Anders v. California, 386 U.S. 738, 744, 87 S.Ct.
1396, 1400, 18 L.Ed.2d 493 (1967). This Court subsequently entered an Order Granting
Motion for Extension of Time to File Pro Se Brief. This Court ordered that, on or before
September 26, 2022, Appellant was permitted to file with this Court a pro se brief
specifying the issues he would like the Court to consider in this appeal. This Court also
provided notice that, after the time for filing a pro se brief expired, this Court would make
its ruling on counsel’s motion to withdraw and, if appropriate, make a final decision on this
appeal. This Court notes that Appellant did not file a pro se brief or other pleading in the
time allotted.
[¶3] Now, following a careful review of the record and the Anders brief submitted by
appellate counsel, this Court finds appellate counsel’s motion to withdraw should be
granted and the district court’s Judgment and Sentence should be affirmed. It is, therefore,

[¶4] ORDERED that the Wyoming Public Defender’s Office, court-appointed counsel
for Appellant James Brian Wallace, is hereby permitted to withdraw as counsel of record
for Appellant; and it is further

[¶5] ORDERED that the Laramie County District Court’s October 19, 2021, Judgment
and Sentence be, and the same hereby is, affirmed.

[¶6]   DATED this 5th day of October, 2022.

                                                 BY THE COURT:

                                                 /s/

                                                 KATE M. FOX
                                                 Chief Justice